DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to Amendments/Remarks filed on December 23, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 19-25, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0104838 A1 to Reiss et al. (“Reiss”) in view of U.S. Patent Application Publication No. 2013/0193458 A1 to Mochizuki (“Mochizuki”), and evidenced by U.S. Patent Application Publication No. 2011/0211357 A1 to Preuschl et al. (“Preuschl”) and Young's Modulus - Tensile and Yield Strength for common Materials by The Engineering ToolBox (“The Engineering ToolBox”). 					As to claim 1, although Reiss discloses a light emitting device comprising: a flexible substrate (13, 14, 15) including a flexible base (14) and a wire (13) arranged on the flexible base (14); a light emitting element (16) mounted on the substrate (13, 14, 15); a conductive connecting material (power supply) connecting the light emitting element (16) to the wire (13); and a holding member (21), wherein the holding member (21) surrounds a region on the substrate (13, 14, 15) including the light emitting element (16) and the conductive connecting material (power supply), on a surface of the substrate (13, 14, 15) on which the light emitting element (16) is mounted, while an innermost edge of the holding member (21) being positioned outwardly of an outermost edge of the light emitting element (16) in a plan view, wherein the holding member (21) is arranged adjacent to the wire (13), and wherein the holding member (21) includes a first region (vertical) arranged on an inner side of the holding member (21), and having a higher rigidity than rigidity of the flexible base (14), the holding member (21) being in a slender, stringlike piece or filament of relatively rigid or flexible metal, usually circular in section, manufactured in a great variety of diameters and metals depending on its application, “surround” is defined as to exist around, “region” is defined as an extensive, continuous part of a surface, space, or body, “overlap” is defined as to lap over (something else or each other); extend over and cover a part of; imbricate, “slope” is defined as deviation from the horizontal or vertical, and “portion” is defined as a part of any whole, either separated from or integrated with it by Dictionary.com. Further, ¶ 0031 specifically teaches the flexible light strip is “LinearLight Flex” by Osram and Preuschl teaches such a flexible light strip/flexible base comprises polyamide (¶ 0002). Reiss further teaches the holding member may be made of epoxy resin (¶ 0039) that is stiffer than polyamide of the flexible light strip/flexible base as evidenced by The Engineering ToolBox. Further, since the first region of the holding member is thicker than the flexible base and has a shape formed and cured, the holding member has a As to claim 3, Reiss further discloses wherein the flexible base (14) includes one of a film body (14), cloth, and knit fabric (See ¶ 0032, ¶ 0070).					As to claim 19, Reiss in view of Mochizuki further discloses wherein the underfill (17) includes a silicone resin composition, a modified silicone resin composition, an epoxy resin composition and a modified epoxy resin composition, or an acrylic resin composition (See Mochizuki ¶ 0064).									As to claim 20, Reiss in view of Mochizuki further discloses wherein the underfill (17) includes a silicone resin, epoxy resin, urea resin, fluororesin, or a hybrid resin containing at least one or more types of silicone resin, epoxy resin, urea resin, and fluororesin (See Mochizuki ¶ 0064).									As to claim 21, Mochizuki further discloses wherein the light reflective substance includes at least one of titanium oxide, silicon oxide, zirconium oxide, magnesium oxide, calcium carbonate, calcium hydroxide, calcium silicate, zinc oxide, barium titanate, potassium titanate, alumina, aluminum nitride, boron nitride, and mullite (See ¶ 0064).		As to claim 22, Reiss and Mochizuki disclose further comprising a sealing member (19/15) filled in a region surrounded by the holding member (21/11b), and covering the light emitting element (16/12) (See Reiss Fig. 3, ¶ 0076) such that the sealing member further protects the light emitting element and converts the wavelength generated.												As to claim 23, Reiss further discloses wherein the sealing member (19) is As to claim 24, Reiss further discloses wherein the sealing member (19) contains a wavelength conversion member (See Fig. 3, ¶ 0076).				As to claim 25, Reiss further discloses wherein the first region (vertical) and the second region (slope) of the holding member (21) are arranged on a same side of the substrate (13, 14, 15), and the second region (slope) of the holding member (21) extends outwardly from the first region (vertical) (See Fig. 9).						As to claim 30, Reiss further discloses wherein an uppermost position in the second region (slope) of the holding member (21) is located lower than an upper surface of the light emitting element (16) (See Fig. 9, Fig. 10) (Notes: the outermost of the holding member meets the recited “second region” such that the “uppermost position in the second region of the holding member is located lower than an upper surface of the light emitting element”).								As to claim 31, Reiss in view of Mochizuki further discloses wherein a maximum thickness of the second portion (outer) of the underfill (17) is larger than the maximum thickness of the holding member (21/11b) in the second region (slope) as measured along the direction orthogonal to the surface of the substrate (13, 14, 15/11a) (See Reiss Fig. 9 and Mochizuki Fig. 1) (Notes: the underfill 17 is filled around the light emitting element adjacent to the top of the holding member such that wherein a maximum thickness of the second portion of the underfill is larger than the maximum thickness of the holding member in the second region having the slope).				As to claim 32, Reiss in view of Mochizuki further discloses wherein a maximum thickness of the first portion (inner) of the underfill (17) is smaller than the maximum .
Claims 4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0104838 A1 to Reiss et al. (“Reiss”) and U.S. Patent Application Publication No. 2013/0193458 A1 to Mochizuki (“Mochizuki”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2007/0096272 A1 to Wang (“Wang”). The teachings of Reiss and Mochizuki have been discussed above.					As to claim 4, although Reiss discloses the wire (13) is arranged on an upper surface of the substrate (13, 14, 15) or a lower surface of the substrate (13, 14, 15) (See Reiss Fig. 1), Reiss and Mochizuki do not specifically disclose an insulating member coating the wire.									However, Wang does disclose an insulating member (126) coating the wire (124) (See Fig. 1, ¶ 0023).											In view of the teachings of Reiss and Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Reiss to have an insulating member coating the wire because the insulating member may protect and insulate the wire while exposing the wire for connections with the light emitting element (See Wang ¶ 0023).				As to claim 27, Wang further discloses wherein the insulating member (126) .
Response to Amendment
The second region of the disclosure appears to be a triangle having a corner and a linear/straight slope. This appears to be a physical distinction from Reiss.
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record is considered pertinent to Applicant’s disclosure:
Ruhnau et al. (US 2004/0089898 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815